Citation Nr: 0717537	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
synovitis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1972 to May 1974, and in the United States Navy from 
October 1977 to October 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which granted service 
connection and assigned an initial rating of 10 percent for 
the veteran's synovitis of the left ankle.  The veteran 
appeals for the assignment of a higher initial rating.


FINDING OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by arthritis and moderate limitation of motion 
but, with consideration of instability, frequent periods of 
significant pain, weakness and fatigue, particularly with 
repetitive motion or use, the degree of disability or 
functional limitation more closely approximates marked when 
compared to moderate.  

2.  There is no medical evidence of ankylosis of the left 
ankle or other complications productive of any appreciable 
limitation of function that would warrant an increased or 
separate compensable rating.


CONCLUSION OF LAW

Entitlement to a 20 percent initial disability evaluation, 
but no more than 20 percent, for synovitis of the left ankle 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5020, 5270-5274 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an April 2005 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the veteran's claim for an increase is 
granted to 20 percent; which is the maximum schedular rating 
based upon limitation of motion.  There is no medical 
evidence of ankylosis or immobility of the joint or other 
complications.  Thus, the overwhelming preponderance of the 
evidence is against a rating in excess of 20 percent, which 
moots notice of a higher rating or effective date.  (The 
veteran was furnished an appropriate statement of the case, 
which included the applicable rating criteria, and, as noted 
above, the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claim for a higher initial rating.)  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate the 
disability at issue have been conducted.  The examinations 
revealed findings that are adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
Diagnostic Code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran was granted service connection for synovitis of 
the left ankle in a May 2004 rating decision and the 
disability was rated 10 percent.  The veteran contends, in 
essence, that his left ankle disability is more disabling 
than currently evaluated.  

The veteran has been afforded three VA examinations to 
evaluate the severity of his service-connected ankle 
condition.  The first of these examinations, dated in June 
1999, found the veteran to have a full range of ankle motion 
with no evidence of chronic synovitis.  Upon an X-ray 
examination, however, there was minimal evidence of subtalar 
and ankle arthritis, with some calcific spurring along the 
distal aspect of the tibial/fibular joint.  As a result of 
both palpation and radiographic studies, the veteran was 
found to have some degree of mild synovitis, in addition to 
subtle instability of the ankle.  

The second VA examination, dated in June 2004, found that the 
veteran had a residual fracture in the left ankle which had 
healed well with a firm bony union.  The veteran's range of 
motion findings were as follows: active ankle dorsiflexion 
lacks 10 degrees (20 degrees is normal); plantar flexion with 
all maneuvers was 45 degrees (45 degrees is normal).  See 
38 C.F.R. § 4.71a.  The veteran's gait was independent, and 
he was able to ambulate without a limp or assistive device.  
Objectively, the veteran was assessed as having a generalized 
left ankle condition, status post screw fixation of a 
residual fracture.  

The veteran's most recent VA examination, dated in July 2005, 
listed the following range of motion findings: dorsiflexion 
was five degrees less than normal, and ten degrees less than 
normal upon repeated exercise; plantar flexion was 45 degrees 
passively, and 35 degrees upon repeated exercise.  The 
veteran's pain was categorized as moderate discomfort at the 
extremes of exercise, but it was considered as a limiting 
factor in range of motion.  Of significant note, the 
veteran's repeated use of the foot in an "endurance 
walking" setting was found to limit the veteran an 
additional 20 percent.  

The veteran is currently rated under Code 5271 pertaining to 
limitation of motion of the ankle.  The veteran's specific 
condition, synovitis of the ankle, is covered under Code 5020 
and is to be rated as osteoarthritis in accordance with Code 
5003.  Under this regulatory scheme, a rating under Code 5020 
through 5003 is only appropriate if the veteran has 
limitation of motion that is less than what would be 
necessary to achieve a compensable rating under joint-
specific guidelines.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5020.  Code 5271 provides that the veteran may achieve 
a maximum 20 percent evaluation if he is able to show marked 
limitation of motion in the affected ankle.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Additional ratings for the 
ankle are not available unless the veteran was diagnosed with 
ankylosis, malunion, or astragalectomy.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272-5274.  As those 
conditions are not present in the veteran, and as the veteran 
has a compensable rating under joint-specific criteria, a 
rating under Code 5270 for limitation of motion is most 
appropriate.  

The Board is cognizant that terms such as "marked" are not 
defined by the regulatory scheme and must be applied in a 
manner that is "equitable and just."  See 38 C.F.R. § 4.6.  
Additionally, the Board is aware that it must make 
consideration of factors such as limitation on use (e.g. 
"flare-ups") and pain on motion, to include factors such as 
fatigability, weakness, and incoordination when evaluating 
the severity of the disability in question.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
determines that the veteran's additional 20 percent 
limitation when "endurance walking" is sufficient to rise 
his limitation of motion to a marked level.  This 
consideration is fully contemplative of the notion that pain 
is a limiting factor in the veteran's ankle motion and that 
repetitive use of his left ankle causes significant 
additional disability.  The Board finds that the veteran's 
service-connected left ankle disability is manifested by 
arthritis and moderate limitation of motion but, with 
consideration of instability, frequent periods of significant 
pain, weakness and fatigue, particularly with repetitive 
motion or use, the degree of disability or functional 
limitation more closely approximates marked when compared to 
moderate.  Accordingly, entitlement to an initial 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The 20 percent rating is the maximum evaluation allowed based 
upon limitation of motion of an ankle.  Where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, the DeLuca provisions do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  As noted above, there is no 
medical evidence of ankylosis of the left ankle or other 
complications that would warrant a higher initial rating or a 
separate compensable rating.  In reaching this latter 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
appellant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable to this 
aspect of the appeal because the preponderance of the 
evidence is against an initial or staged rating in excess of 
20 percent for the veteran's left ankle disability.  38 
U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's left ankle 
disability, which would take this case outside the norm so as 
to warrant an extraschedular rating.  The only interference 
in employment apparent from the record was a need to take 
approximately four days of sick leave a year, as well as more 
frequent rest breaks during the employment shift.  A 20 
percent rating takes into account significant functional 
impairment, to include some occupational inadaptability.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).





ORDER

Entitlement to an initial 20 percent evaluation for synovitis 
of the left ankle, but no more than 20 percent is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


